 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe American Distilling Company and William L.Kasley. Case 33-CA-3307September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 14, 1978, Administrative Law JudgeDonald R. Holley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party filed lim-ited cross-exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order, except as modified below.The Administrative Law Judge found that Respon-dent's guard employees supported the strike until itended on June 27, 1977, and were not entitled to rein-statement until June 29, 1977, when Respondent re-ceived a letter from the guards' representative indicat-ing that they had abandoned their strike. TheCharging Party contends that the guards abandonedtheir strike on June 17, 1977, when the vice presidentof Local 235, acting on behalf of the guards, sent Re-spondent a telegram unconditionally requesting theirreinstatement. We find merit in the Charging Party'scontention. The evidence reveals that the guardsceased picketing in mid-April 1977. Their refusal toreturn to work thereafter was based on Respondent'sunlawful reduction of wages and benefits. We con-clude, therefore, that the guards effectively aban-doned the strike when their representative uncondi-tionally requested reinstatement on June 17, 1977.Respondent was obligated as of that date to reinstatethe guard employees to their former jobs. Its offer ofemployment at reduced wages was not a valid accept-ance of guards' request and did not toll its backpayliability. Consequently, we shall order Respondent tomake whole the striking guards for any loss of earn-ings suffered by reason of Respondent's refusal oftheir unconditional application for reinstatementfrom June 17, 1977, to the date of a valid offer ofreinstatement, in the manner set forth in the Adminis-trative Law Judge's remedy.'Amended Conclusion of LawSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 5:"5. By refusing to reinstate its guard employees,excepting Amelda Stout, to their former or substan-tially equivalent positions of employment since theweek of June 17. 1977, Respondent violated Section8(a)(1) and (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, TheAmerican Distilling Company, Pekin, Illinois, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Insert "previously enjoyed" after "rights andprivileges" in paragraph 2(a).2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I agree with my colleagues that Respondent vio-lated Section 8(a)(1) and (3) by altering the terms orconditions of employment of its guard employees dur-ing pendency of a representation case involving theseemployees. I also agree with their finding that in tak-ing such action Respondent converted an economicstrike by the guards into an unfair labor practicestrike. Where my colleagues and I differ is over theeffect this unlawful reduction in wages and benefitshad upon the striking guard employees. Although mycolleagues recognize both the unlawfulness and theseriousness of Respondent's decision to reduce sub-stantially the striking guard employees' wages andbenefits, they are unwilling to find or to even presumeagainst the wrongdoer that such onerous and unlaw-ful changes in the conditions of employment wouldnecessarily have to be rejected by the employees andthat, by such action, Respondent must be said to haveI Aside from other disagreement with the dissent's rationale, we cannotconclude that the striking employees refrained from severing the employ-ment relationship because they believed it would have been futile. Far fromseeking to sever that relationship or being forestalled from doing so, theemployees unconditionally offered to return to work on June 17. and Re-spondent's refusal to accept their offer is found to violate Sec. 8(a)43). Wecannot presume that the striking employees quit their jobs, but did not com-municate that fact to Respondent because it would have been futile, wherethe evidence establishes that they did not abandon their employment. Alsosee J. W Mays, Inc., 147 NLRB 942 (1964).245 NLRB No. 62454 THE AMERICAN DISTILLING COMPANYconstructively discharged its employees. For the rea-sons stated herein, I would find that the strikingguard employees were constructively discharged onApril 29, 1977, when Respondent notified them of thechanges in their wages and other benefits.The record evidence shows that, prior to the strike,the guards' benefits included plantwide and depart-mental seniority, time-and-one-half pay under speci-fied circumstances, paid holidays, $5.84 per hour withshift differentials of 20 cents for second shift and 30cents for third shift, double time for Sunday work,double time and one-half for work on holidays, vaca-tions based on length of service, preference in vaca-tion time based upon departmental seniority partici-pation at no cost in Local 4's health, welfare, andpension plans, and paid leave for death in the family.Respondent's unlawful changes resulted in the dis-continuance of plantwide seniority, shift differentials,double time, double time and one-half for overtime,and participation in Local 4's health and welfareplans. It is clear, again from the record evidence, thatsuch drastic changes were not dictated by businessnecessity. On the contrary, the record evidence showsthat the changes were put into effect purely and sim-ply to punish the guard employees for exercising theirprotected right under our Act to strike. My majoritycolleagues seem unwilling to draw the conclusion thatRespondent's intent was to punish the striking guardemployees. But, by the same token, no one is able tooffer any other explanation for Respondent's action.As the Second Circuit stated in F. W. WoolworthCompany v. National Labor Relations Board, "[p]er-sons engaged in unlawful conduct seldom write lettersor make public pronouncements explicitly statingtheir attitudes or objectives; such facts must usuallybe discovered by inference; the evidence does notcome in packages labeled, 'Use me,' like the cake,bearing the words 'Eat me," which Alice found help-ful in Wonderland."2The majority states that it finds no constructive dis-charges because the evidence fails to establish thatany guards actually quit their jobs because of Re-spondent's wage reduction. As the guard employeeswere on strike, however, they obviously could notwalk off their jobs. It would be a futile act to requirean employee in these circumstances to say "I quit."Thus, the guards were not in a position to do any-thing more than they actually did and that was toreject employment on these terms. Thus, when Re-spondent notified the 10 striking guard employeesthat their reemployment would be predicated upontheir acceptance of these new terms and conditions of2 121 F.2d 658. 660 (2d Cir. 1941).employment, only employee Imelda Stout accepted.'Of course, they might have so notified the Respon-dent when they learned of the more onerous condi-tions imposed upon their reinstatement. But, thiswould be asking too much of employees who are notversed in labor law.In Ma.¥sdon Industries, Inc.,4we recognized that theso-called onerous conditions which serve as the foun-dation for the finding that there has been a construc-tive discharge are not limited to situations where theemployee is given a more arduous work assignment.Any act of retaliation which is designed to cause anemployee to forego his exercise of union or protectedactivities and is serious enough to cause the employeeto quit his employment may properly fall into thecategory of an onerous condition.I cannot conceive of any more onerous conditionthan having one's wages and benefits substantially re-duced in retaliation for his or her union activities andI would be surprised if my colleagues disagreed. Yet,they still insist on some special declaration from theemployees that they cannot accept such terms of em-ployment. Moreover, such a declaration is in fact pre-sent in the record, for, as the Administrative LawJudge found, all the employees refused to work underthe reduced terms when Respondent attempted to re-call them on May 3 and all these employees, exceptStout, refused to respond to Respondent's second at-tempt to recall them on May 13. On the basis of theevidence, the Administrative Law Judge concluded,and my colleagues agree, that the strike was pro-longed. Frankly, I fail to see how anyone can, on theone hand, say they have doubts as to whether or notthe employees were quitting their jobs and, on theother hand, conclude that the offer was so reprehensi-ble that it served to prolong the strike. But this isexactly the position in which my colleagues findthemselves placed.Finally, even if I thought there were some doubt asto the employees' intention to quit their employment,and I do not, I would consider it necessary to resolveany such doubt against the wrongdoer and not itsvictims.For the above reasons, I would find that when Re-spondent notified the striking guard employees, on orabout April 29, that their wages and benefits werebeing reduced, at this point the striking employeesbecame constructive dischargees and are entitled toan appropriate remedy.5The fact that at a later point in time other guard employees acceptedemployment under these conditions proves nothing more than the fact thatRespondent's unlawful actions were effective and that for reasons of eco-nomic necessity. these guard employees were forced to accept employmentconditions which the) had initially rejected'212 NLRB 505 (1974).'The Administrative Law Judge. in dismissing the General Counsel's con-(Continued)455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention that the guard employees were constructively discharged. states in fn.24 of his Decision that Respondent's unfair labor practices can be remediedby application of the legal principles which control in an unfair labor prac-tlice situation. If the employees are found to be constructively discharged.however, the reinstatement of wages and benefits would commence on April29, rather than June 17, when the employees abandoned the strike.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedby their attorneys and afforded the opportunity topresent evidence in support of their respective posi-tion, it has been found that we have violated the Na-tional Labor Relations Act in certain respects and wehave been ordered to post this notice and to carry outits terms.The National Labor Relations Act, gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT discourage membership in Local4, affiliated with Distillery, Rectifying, Wine andAllied Workers' International Union, AFL-CIOor Allied Plant Guard Workers of America, Lo-cal No. 235, or any other labor organization byreducing the wages and benefits of our employ-ees while they are engaged in a lawful strikeand/or representation proceeding involvingthem are pending.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their Section 7rights by informing them while they are on strikeand representation proceedings involving themare pending that their wages and benefits arebeing reduced.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their Section 7rights by informing them that we reduced theirwages and benefits so we would have somethingto negotiate later.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer Charles Beach, Willis Hyatt,Vernon Kitterman, Charles Rowan, RogerHornsby, William Hahn, Dean Meyer, WilliamScheeler. and Harold Swisher immediate and fullreinstatement to their prestrike positions or, ifthose jobs no longer exist, to substantially equiv-alent positions, without loss of seniority andother benefits previously enjoyed and WE WILLmake whole the above-named employees andImelda Stout for losses sustained by them by rea-son of our discrimination against them in accord-ance with the Decision of the National LaborRelations Board.THE AMERICAN DISTILI.ING COMPANYDECISIONSTATEMEN'T OF THE CASE'DONAID R. HOI.I.EY. Administrative Law Judge: Upon acharge filed by William L. Kasley. Esquire (herein calledCharging Party). the Officer-in-Charge of Subregion 38 ofthe National Labor Relations Board issued a complaint inthis case on September 23, 1977. In essence, the complaint,as amended at the hearing.' alleges that Respondent hasengaged in conduct which violates Section 8(a)(1) and (3) ofthe Act since April 29, 1977 by (I) altering the terms orconditions of employment of its guard employees duringthe pendency of a representation case involving such em-ployees: (2) converting an economic strike, in which guardemployees were participating, into an unfair labor practiceby the actions described above; and (3) thereafter refusing.when its guard employees offered to return to work, to rein-state them to jobs which were equivalent to their prestrikepositions. Respondent filed timely answer denying that ithad engaged in the unfair labor practices described in thecomplaint.The case was heard before me in Peoria, Illinois, on De-cember 20, 1977. Subsequent to the close of the hearing,counsel for General Counsel and Respondent filed briefswhich have been carefully considered.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1. JURISDIC'TIONRespondent, a Delaware corporation, maintains an officeand place of business in Pekin, Illinois, where it operates aplant which manufactures distilled spirits. During the 12-month period preceding issuance of the complaint, it soldand shipped to customers located outside the State of Illi-nois products manufactured at its Pekin, Illinois, plant val-ued in excess of $50,000, and during the same period itpuuchased and received materials valued in excess of$50,000, from suppliers located in States other than Illinois.Upon these admitted facts, I find that Respondent is en-i All dates are 1977 unless otherwise indicated.See G.C. Exh. 2 (Notice of Intent to Amend)456 THE AMERICAN DISTILLING COMPANYgaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. STATUS ()F .ABO()R O()RANI/.AI()NSIt was admitted, and I find, that United Plant GuardWorkers of America, Local No. 235 (herein called Local235). and Distillery Workers Union. Local No. 4, affiliatedwith Distillery Rectifying, Wine and Allied Workers' Inter-national Union of America. AFL- CIO (herein called Local4), are labor organizations within the meaning of Section2(5) of the Act.111. TIlE ALLEGED UNFAIR LABOR PRA('I(CESA. BackgroundFrom 1940 until March 7, 1977, Respondent recognizedLocal 4 as the bargaining agent for the production andguard employees employed at its Pekin, Illinois, plant. Ne-gotiations for the two units were conducted separately andseparate contracts were signed.On January 15. 1977, the 3 year contracts covering pro-duction workers and guards expired. Thereafter. the partiesengaged in negotiation of a new contract for the productionworkers, extending both the production contract and theguard contract on a day-to-day basis until March 7.1 Whenagreement on the terms of a new contract had not beenreached by March 7, Local 4 called a strike and causedboth production employees and guard employees to join thestrike.B. Events of March and AprilWhen Local 4 called Respondent's guard employees outon strike to support the bargaining demands made by Re-spondent's production employees. Respondent counteredby filing a unit clarification petition with Subregion 38 onMarch 18 to seek clarification as to the status of its securityemployees. Local 4 chose not to dispute Respondent's con-tention that the security employees were "guards" withinthe meaning of the Act, and proceedings on the unit clarifi-cation petition were terminated.On April 1, Local 4 representatives David Brown (pres-ident), Al Lutke (business agent), and Wilis Hyatt (a guardemployee) met with Joseph Zehnder (Respondent's indus-trial relations manager) and John Nach (general manager)in Zehnder's office.4Brown there handed Zehnder a letterwhich indicated, inter alia, "Guard employees are being in-structed to report on their regular shifts. You are notifiedthat the strike by the guard unit has ceased and furthernegotiations as to that group will be on a voluntary basis onyour part."' After reading the letter. Zehnder informedHyatt, "Willie... I'm sorry ... You walked out on us, ouare on strike. As far as I'm concerned you are on strike."I The record reveals the practice was to negotiate the production contractfirst as the guard contract was patterned after such contract.4 The complaint alleges, the answer admits, and find that Zehnder. Nach,and Harold Reach (Respondent's personnel manager) are agents of Respon-dent and supervisors within the meaning of Sec. 2(1 1) of the Act.I See G.C. Exh. 4.Zehnder then said something about "disclassitying" guardsand Hyatt asked, "Are you going to disclassify everybodythat goes on strike?" Zehnder replied. "No comment." Atsome point during the conversation. Nach informed theunion delegation, "I told you you was making a mistakewhen you pulled them out.",Subsequent to the April I meeting, Respondent and Lo-cal 4 exchanged correspondence to document their respec-tive positions concerning the guard unit. Thus, on April 5.Respondent sent Local 4 a letter agreement for signatureseeking to get it to withdraw as the bargaining agent forRespondent's guards and seeking to cause it to agree thatRespondent's guard employees had "seniority and recallrights to the production employee bargaining unit ...."'On the same day. April 5. Brown delivered a letter signedby all 10 of Respondent's guard employees to Zehnder. Theletter stated (G.C. Exh. 6):We, the undersigned. hereby form our independentunion to be called The American Guard Union. Thisunion shall be the sole bargaining agent for the plantguards employed at The American Distilling CompanyPekin plant.On April 7, Local 4 replied to Respondent's April 5 letterstating, inter alia (G.C. Exh. 7):The company always recognized Local 4 as the repre-sentative of the guards. This, of course. was voluntaryon both sides and was not illigal [sic[. It was only dur-ing the current strike that the company unilatterly [sic]raised objections to the guards being represented byLocal 4 notwithstanding the fact the guards unani-mously wished to be represented by Local 4. However.the company insisted that the guards not be repre-sented by Local 4 and we have advised the guards tohonor the company's demand. Accordingly, the guardshave organized themselves into a seperate [sic] in-dependent labor organization, and will negotiate theirown contract through their own designated officers.Additionally, Local 4 indicated in the described letterthat it felt the subject of the guard's recall rights to theproduction unit should be negotiated by the parties.On April I 1. Respondent sent two (2) letters to Local 4.The first characterized the Union's April 7 letter as ambigu-ous: stated specifically that Respondent was withdrawingrecognition from Local 4 as the collective-bargaining repre-sentative of Respondent's guard employees: and indicatedthat guard employees, who were sent copies of the letter,had 3 days from the receipt of the letter to exercise theirright of recall to the production unit. The letter stated thatfailure to exercise the recall option in timely fashion wouldresult in the guard employees being classified as "Guards"only.' In the second letter. Respondent declined to recog-nize the American Guard Union.'During the period April 13 through 14. three of Respon-dent's guard employees replied to the Respondent's April 7' The record fails to reveal that Respondent's 10 guard employees actuallyattempted, immediately after Local 4 purportedly called the strike in thatunit off, to report for work on their regular shifts.'See G.C. Exh. 5.'See G.C. Exh. 8See G C. Exh. 9457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter giving them 3 days from receipt of the letter to exer-cise their recall rights. Employee Hyatt indicated in his let-ter that he desired to remain a guard and he informed Re-spondent that all the guards were then card members ofUnited Guards Local 235.'0Employee Imelda Stout sentRespondent a copy of a letter she simultaneously sent toLocal 4, in which she indicated she was: resigning her mem-bership in Local 4; intended to accept a position as guard atRespondent; and that she desired to be represented by theUnited Guard Union." The third employee, CharlesRowan, informed Respondent he was willing to withdrawfrom Local 4 if Respondent would recognize the UnitedGuards as his bargaining agent."On April 11, Local 235 filed its petition in Case 38-RC2109, seeking to represent "all full-time and regular part-time guards employed by the Employer [Respondent] at itsPekin, Illinois facility."" Henry Applen, vice president ofUnited Plant Guard Workers of America, who representedLocal 235 in the representation matter, testified he tele-phoned Zehnder on April 20 and then asked if there wasany possibility of getting the guards returned, explainingthat he had contacted the Distillery Workers Internationaland there would be no problem between the Unions in get-ting the guards back on the line to perform their duties.Zehnder indicated he was not willing to put the guardsback to work at that time. Subsequently, on April 28.Applen again telephoned Zehnder to inform him he under-stood that Respondent's guard employees were no longerreceiving strike benefits and to ask if Respondent wouldreturn the guards to work while Local 235's petition wasbeing processed. After attempting to get Zehnder to agreeto expedite the election process, Applen observed theguards had been left between the "devil and the deep bluesea" because they had been led to believe for years by theDistillery Workers and the Company that they were cov-ered by a bona fide union and labor agreement. Applentestified (without contradiction) that Zehnder replied "hehad forewarned them that if they did go out, that he wouldcarve them out of the unit." Zehnder concluded the conver-sation by informing Applen he had observed some of themen [guards] on the picket line and doubted their loyalty tothe Company, and, in any event, he did not think the strikewould last too much longer and putting the guards back towork at that time might cause hostility."Prior to the commencement of the March 7 strike, Re-spondent's guard employees enjoyed numerous economicand work related benefits by virtue of the separate Local 4contract with Respondent, which related specifically tothem. Those benefits included, inter alia. plantwide and de-'o See G.C. Exh. I0." See G.C. Exh. I 1.12 See G.C. Exh. 12.See G.C. Exh. 3(a).14 In response to General Counsel's leading question. Applen testified heasked Zehnder dunng the conversation if the people could be put back towork without any change in benefits. I do not credit this testimony asApplen, when asked if "unconditional reinstatement" was mentioned, origi-nally indicated he thought it was at a later time. Additionally, Applen con-firmed the conversation by a letter from himself to Zehnder the next day.and the letter does not make reference to conditions under which guardswould return to work. See G.C. Exh. 13.partmental seniority; time-and-a-half pay under specifiedcircumstances; paid holidays; $5.8425 per hour, with shiftdifferentials of 20 cents for second shift and 30 cents forthird shift: double time for Sunday work; double-time-and-a-half for work on holidays: vacations based on length ofservice; preference in vacation time based upon depart-mental seniority: participation at no cost in the Local 4'shealth and welfare plan; paid leave for death in the family;and participation at no cost in the Local 4's pension plan.(See G.C. Exh. 18 (1974 77 contract).)C. A ttempted Recall of Guards and Changed BenefitsZehnder testified that around the end of April he andNach jointly decided that the supervisors who were thenoperating the plant were exhausted and that additional helpwas needed. To remedy the situation. they decided to con-tact Respondent's guard employees and schedule themback to work, commencing May 3. Accordingly, Zehndertelephoned all of the guards except Imelda Stout during theperiod April 29 to May 2. It is undisputed that Respondentinformed the guards contacted that they would not beworking under the terms and conditions of their expiredcontract if they reported as requested. Instead, they weretold by Zehnder that they would be paid a basic hourly rateof $5.8425 per hour, with time-and-a-half for overtime after8 hours and/or after 40 hours, with no benefits." Althoughmany' of the guards indicated they would return to work asscheduled, the first three employees scheduled to report de-cided to honor the picket line and Zehnder cancelled therecall when the third employee, Vernon Kitterman, couldnot get in to work as scheduled at 7 a.m.. May 4.On May 9, Applen again telephoned Zehnder to ask if hehad reconsidered the request Applen had made on April 28as confirmed by his letter of April 29 to Zehnder. Applentestified Zehnder said he preferred to follow the NLRB pro-cedures with regard to the petition and he was not thendisposed to recall the guards for the same reasons givenApplen earlier.On May 13, Respondent obtained a State court injunc-tion limiting the number of persons who could picket at theplant to six.'Zehnder testified he contacted all the guard employees,including Stout, immediately after Respondent obtained in-junctive relief on May 13, to schedule them back to workonce again. Stout, who was contacted on May 17, reportedfor work on May 18. The remaining guard employees failedto report, indicating they would not work for less than theyhad previously received or that they intended to honor thepicket line.Stout testified that shortly after she commenced work onMay 18, Zehnder conversed with her regarding conditions's Zehnder's testimony reveals the benefits which Respondent decided notto continue were plantwide seniority, shift differentials, double-time anddouble-time-and-a-half, and participation in Local 4's health and welfareplans. No decision had been made on the death in the family benefit. partici-pation in Respondent's Blue Cross-Blue Shield insurance plan was madeavailable, after a I month waiting period (employee contribution required).i' See Resp. Exh. 2. While Respondent claimed considerable picket lineviolence was experienced prior to May 13. I note the injunctive Order pro-hibited massed picketing only.458 THE AMERICAN DISTILLING COMPANYof employment. She testified he told her she would he work-ing for straight pay, and would have no benefits. Enumerat-ing what she would not have, he said she would have noinsurance, no double time on Sunday, no shift premiumand "that was so that he would have something to negotiatewith later later on."'Zehnder testified that starting May 13 Respondent ranads in the local newspaper for guard replacements, and thatit started to hire guard replacements the following week.'On June 17, Applen sent Respondent a telegram whichstated, inter alia (G.C. Exh. 15):On behalf of all employees in the appropriate bargain-ing unit, request is hereby made for unconditional rein-statement to active employment of each guard em-ployee.By letter dated June 22 (a copy of which was sent to allformer guards except Stout and William Hahn) Zehnderinformed Applen, inter alia, (G.C. Exh. 16):Since only now, according to your telegram, does theremaining guard force request reinstatement (sincetheir refusal to report May 3rd and May 13, 1977), theCompany will notify and offer reinstatement to theseformer economic strikers when their replacementsleave the employ of the Company.Because of the fact that your labor organization is notthe recognized collective bargaining agent of theseguards- am sending a copy of this letter to each ofthem.D. The Post Strike SiruationLocal 4 ended its strike in late June and the strikers re-turned to work commencing June 27. Zehnder testified thata guard position became available on June 27 when a re-placement left and that position was offered to formerguard Dean Meyers. Meyers accepted the offer and workedI day before informing Respondent that he would not workas a guard any longer and desired recall to the productionunit.On June 29, the guard employees, by their legal repre-sentative Kasley, sent a letter to Zehnder again requestingthat the guards be reinstated to their former positions, in-cluding all benefits held prior to the Local 4 strike, pendingresolution of the representation election involving Local235 (G.C. Exh. 17).Describing the fate of the former guard employees uponconclusion of the strike, Zehnder testified as follows: DeanMeyer was recalled as a laborer and quit; Roger Hornsbywas rehired to a job opening in the Firemen Oiler's Local;17 Zehnder testified that after a I-month waiting penod Stout and replace-ment guards were entitled to participate in Respondent's Blue Cross-BlueShield plan. Stout declined the opportunity as employees contnbuted part ofthe premium.1 While Zehnder testified that all its guard employees, except Stout, werereplaced during the period May 24 to June 13, only the following hires arereflected in the record: Doris Finlow (5/24), Edward Brown (5/26). RichardSynder (5/26). James Bower (5/26), Rick Mortis (6/2). and Lester Miller(6/13). Zehnder testified some additional employees were hired and had leftbefore the Excelsior list was prepared for use in the June 16, 1977, election inCase 38 RC 2109.Charles Beach, Willis Hyatt, Willian Hlahn. and CharlesRowan were rehired as operators in the production unit:William Scheeler and Vernon Killerman were hired as la-borers in the production unit: Harold Swisher was rehiredin the production unit as a janitor and quit to seek betteremployment; and Imelda Stout was recalled as a guard.Analysis and ConclusionsThe primary issue in this case is whether Respondentviolated Section 8(a)(1) and (3) of the Act as alleged when itdecided to change the terms and conditions of employmentof its guard employees in late April 1977.In N.L.R.B. v. Great Dane Trailers, Inc(..' the U.S. Su-preme Court describes two categories of unfair labor prac-tices where proof of improper motive is not necessary toestablish a violation of Section 8(a)( ) and (3) of the Act.Thus. the Court stated:From this review of our recent decisions, several prin-ciples of controlling importance here can be distilled.First, if it can reasonably be concluded that the em-ployer's discriminatory conduct was 'inherently de-structive' of important employee rights. no proof of anantiunion motivation is needed and the Board can findan unfair labor practice even if the employer intro-duces evidence that the conduct was motivated bybusiness considerations. Second. if the adverse effect ofthe discriminatory conduct on employee rights is 'com-paratively slight,' an antiunion motivation must beproved to sustain the charge if the employer has comeforward with evidence of legitimate and substantialbusiness justifications for the conduct. Thus. in eithersituation, once it has been proved that the employerengaged in discriminatory conduct which could haveadversely affected employee rights to some extent, theburden is upon the employer to establish that he wasmovtivated by legitimate objectives since proof of mo-tivation is most accessible to him.In Hudson Transit Lines, Inc., 173 NLRB 133 (1969). a trialexaminer, with Board approval, found that Hudson TransitLines, violated Section 8(al1) of the Act by reducing thesalary and other benefits of employees during the pendancyof representation proceedings. Enforcing the Board's find-ings and order, the Court of Appeals.0 applied the princi-ples set forth in Great Dane, supra at 1230, and concluded:this Court is of the opinion that the impact of the re-duction in salary and fringe benefits at least had the'potential for adverse effect upon employee rights ...and therefore, required the employer to come forwardwith an adequate justification of his conduct.'Applying the foregoing principles to the facts in this case,it is clear that Respondent violated Section 8(a)(l) and (3)of the Act as alleged when it decided to alter the wages andbenefits previously paid to its guard employees in late April1977. Thus, the record in the instant case reveals that Re-spondent altered the terms and conditions of employmentof its guard employees by reducing the renumeration they19 388 U.S. 34, (1967).'2°429 F2d 1223 3d Cir 1970).459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived for performing guard duties during the pendancyof a representation case and at a time when its guard em-ployees were engaging in protected concerted activity---aneconomic strike. While Respondent defended its action byobserving that no labor organization represented the guardemployees during the period April 29 to May 2, it offeredno evidence which would reveal that "legitimate and sub-stantial business justification" necessitated the changes." AsRespondent has not shown justification for its described ac-tions, I find, as alleged, that Respondent violated Section8(a)() and (3) of the Act as alleged by deciding on or aboutApril 29, 1977, to reduce the wages and benefits of its guardemployees.22I further find that Respondent independentlyviolated Section 8(a)() of the Act thereafter during the pe-riod April 29 to May 2, 1977, and May 13 to 17, 1977, bynotifying each of its guard employees that their wages andbenefits had been reduced. Similarly, I find that Respon-dent engaged in independent violation of Section 8(a)() ofthe Act when Zehnder informed employee Imelda Stout onMay 18, 1977, that the wages and benefits of Respondent'sguard employees had been reduced "so that he [Zehnder]would have something to negotiate later later on."Remaining for discussion are General Counsel's conten-tions that: Respondent constructively discharged its guardemployees by drastically altering their terms and conditionsof employment on April 29, 1977; that such Respondentaction converted the economic strike by its guards into anunfair labor practice strike; and the contention that theguards made unconditional application for reinstatementon April 29, June 16, and June 29, 1977.In support of the contention that Respondent construc-tively discharged its guard employees on April 29, 1977.General Counsel cites Mason Industries, Inc., 212 NLRB505, 506 (1974), where the Board stated, inter alia.the Board has found that employees have been con-structively discharged in violation of the Act where ...working conditions have been changed in a mannerwhich has the effect of forcing the employee to quitbecause the employee engaged in union or protectedactivity.In the instant case, Respondent's April 29 decision tochange the terms and conditions of employment of itsguard employees did not cause any of its guards to quittheir employment immediately. Instead, with exception ofStout, all accepted recall in the production unit representedby Local 4 or in the firemen's unit, represented by anotherunion, at the conclusion of the strike." As the evidenceherein fails to reveal that any of Respondent's prestrikeguards actually quit their employment because of Respon-21 The defense interposed is meaningless as the complaint does not allegeviolation of Sec. 8(a)5) of the Act.See Hudson Transit Lines, Inc., supra; and Albion Corporation d/b/aBrooks, Inc., 228 NLRB 1365 (1977). As Respondent's guard employees werethen supporting Local 4's strike against Respondent and Local 235 had fileda petition seeking to represent them, I find Respondent's actions had theinherent effect of discouraging membership in both labor organizations." Noted is the fact that former guard Harold Swisher was recalled on JulyI, 1977, as a janitor in the production unit, and his testimony which indicateshe quit, at an undisclosed time, to seek better employment. I find these factsare insufficient to support a finding that Swisher was constructively dis-charged.dent's April 29 actions, I find that the constructive dis-charge theory advanced by General Counsel is inapplicablein this case.4Having found that Respondent violated Section 8(a)(1)and (3) by changing the wages and benefits of its guardswhile they were on strike and while a representation caseinvolving them was pending, it follows, and I find, that suchaction converted the guard's economic strike into an unfairlabor practice strike. Furthermore, Respondent's April 29action effectively precluded the guard employees from of-fering unconditionally to return to work from April 29 fore-ward. Subsequent to April 29, the record reveals that all theguard employees refused to work under reduced termswhen Respondent attempted to recall them on May 3 andthat all guards except Stout refused to respond to Respon-dent's second attempt to recall them commencing May 13.It is thus clear that Respondent's April 29 actions pro-longed the strike by its guards and I so find.25On June 27, the production unit employees and the guardunit employees terminated the strike and reported for work.By letter dated June 29, Charging Party Kasley, with au-thorizations from former guards Meyer, Kitterman,Swisher, Rowan, Hyatt, Beach, Scheeler, and Hornsby de-manded "reinstatement to the positions, including all bene-fits and status, held by them prior to the strike." As re-vealed, Respondent ignored Kasley's demand and recalledits former guard employees to positions in bargaining unitsother than the guard unit. I find that Kasley's letter of June29 affirmatively indicated that the guard employees hadabandoned their strike, and that, in the circumstanceswhich then existed, the guards were not obligated to indi-cate an unconditional willingness to return to their guardpositions. Consequently, Respondent, upon receipt of Kas-ley's letter, was legally obligated to discharge the replace-ments hired to full guard positions during the strike, and itwas legally obligated to offer such positions to its formerguards. By failing to fulfill these legal obligations, Respon-dent violated Section 8(a)(1 ) and (3) of the Act.26CONCI.USIONS O[ LAWI. The American Distilling Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Distillery Workers Union, Local No. 4, affiliated withDistillery, Rectifying, Wine and Allied Workers' Interna-tional Union, AFL-CIO, and United Plant Guard Workers24 As indicated hereinafter, I conclude that Respondent's unfair laborpractices can be remedied by application of the legal principles which con-trol in an unfair labor practice strike situation.12 Although the record reveals Local 4 offered to return the guards to workon Aprl I, and that Applen, acting for Local 235, made similar offers onApril 29 and June 17, the record fails to reveal that the guard employeesabandoned their strike on those occasions. To the contrary, the record re-veals they continued to picket after the April I offer, and they close to refrainfrom working for less after Respondent reduced their wages and benefits.Consequently, I find Respondent's guard employees supported the strikeuntil it ended on June 27, 1977.Although Respondent recalled employee Meyer to a guard position onJune 27. that position was not equal to or substantially equivalent to theposition he had occupied before the strike as the wages and benefits had beenreduced. Consequently. Meyer has never been offered reinstatement to hisformer or a substantially equivalent position of employment.460 THE AMERICAN DISTILLING COMPANYof America, Local No. 235, are labor organizations withinthe meaning of Section 2(5) of the Act.3. By altering the wages and benefits of its guard em-ployees while they were engaged in an economic strike andat a time when representation proceedings involving suchemployees were pending, Respondent, on April 29. 1977.violated Section 8(a)(1) and (3) of the Act.4. By informing its guard employees of the changes intheir terms and conditions of employment described inConclusions of Law 3 during the periods April 29 to May13 to 17. 1977, Respondent violated Section 8(a)(1) of theAct.5. By refusing to reinstate its guard employees, exceptingImelda Stout, to their former or substantially equivalentpositions of employment since the week of June 29, 1977.Respondent violated Section 8(a)(1) and (3) of the Act.6. By informing an employee on April 18, 1977. that thereason for the changes in the terms and conditions of em-ployment of its guard employees was to give Respondentsomething to negotiate with later, Respondent violated Sec-tion 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(1) and (3)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act.Since Respondent unlawfully reduced the wages andbenefits of its employee Imelda Stout upon recalling her onMay 18, 1977, and it unlawfully refused to reinstate itsstriking employees Harold Swisher, Roger Hornsby,Charles Beach, Willis Hyatt, William Scheller, CharlesRowan, Vernon Kitterman, William Hahn, and Dean Mey-er, upon their abandonment of the strike, to their former orsubstantially equivalent positions of employment, it will berecommended that Respondent offer them immediate andfull reinstatement to their former positions or to substan-tially equivalent positions without prejudice to their senior-ity or other rights and privileges, discharging if necessaryany replacements hired to fill their positions after April 29,1977. It will also be recommended that Respondent rescindthe April 29, 1977, reductions in wages and benefits andthat it make such employees whole for the discriminationpracticed against them by paying to each the sum of moneyequal to the amount he or she would have earned but forRespondent's unlawful reduction of the wages and benefitsof its guard employees and/or its unlawful failure to rein-state said employees upon their abandonment of the strike,less his or her net interim earnings during the period of thediscrimination, with backpay and interest thereon to becomputed in the manner prescribed in F. W. WoolworthCo., 90 NLRB 289 (1952), and Florida Steel Corporation,231 NLRB 651 (1977).27As the unfair labor practices committed by Respondent,particularly the acts of discrimination, strike at the heart ofthe Act, a broad cease-and-desist order shall be recom-mended, precluding Respondent from "in any manner," in-27See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).terfering with, coercing, or restraining employees in the ex-ercise of their rights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act. I hereby issue thefollowing recommended:ORDER2The Respondent. The American Distilling Company, itsofficers. agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Local 4, affiliated withDistillery, Rectifying, Wine and Allied Workers' Interna-tional Union, AFL CIO or, United Plant Guard Workersof America, Local No. 235. or any other labor organizationby reducing the wages and benefits of its employees whilethey are engaged in a lawful strike and/or representationproceedings involving such employees are pending.(b) Interfering with, coercing. and restraining its employ-ees in the exercise of their Section 7 rights by informingthem, while they are on strike and representation proceed-ings involving them are pending, that their wages and bene-fits are being reduced.'(c) Interfering with, coercing, and restraining its employ-ees exercise of their Section 7 rights by informing themduring the pendancy of representation proceedings involv-ing them that Respondent reduced their wages and benefitsso it would have something to negotiate later.(d) Refusing to reinstate its striking guard employees totheir former or substantially equivalent positions of em-ployment upon their abandonment of their strike againstRespondent.(e) In any manner interfering with, coercing. or restrain-ing employees in the exercise of their rights guaranteed bySection 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Charles Beach, Willis Hyatt, Vernon Kitter-man, Charles Rowan, Roger Hornsby. William Hahn.Dean Meyer, William Scheeler. and Harold Swisher imme-diate and full reinstatement to their prestrike positions, dis-charging if necessary persons hired to fill those positionssince April 29, 1977, or, if such positions no longer exist, tosubstantially equivalent positions without prejudice to theirseniority or other rights and privileges, and make them, andImelda Stout, whole for any loss of pay (including benefits)suffered by reason of the discrimination against them in themanner described above in the section entitled "The Rem-edy."(b) Preserve, and upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records. timecards. person-nel records and reports. and all other records necessary toanalyze the amount of backpay due.2s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided In Sec 102.48of the Rules and Regulations. be adopted b the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its place of business in Pekin, Illinois, copiesof the notice attached hereto and marked "Appendix."'9Copies of said notice on forms provided by the RegionalDirector for Region 38, after being duly signed by Respon-9 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."dent's authorized representative, shall be posted immedi-ately upon receipt thereof and bt maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(d) Notity the Regional Director for Region 38, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.462